Citation Nr: 0932204	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-15 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for small bowel 
obstruction, claimed as a stomach condition, to include as 
secondary to service-connected disability of residuals, 
appendectomy with scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1953 to 
March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran seeks service connection for small bowel 
obstruction, claimed as a stomach condition, to include as 
secondary to his service-connected residuals, appendectomy 
with scar.  

Service treatment records (STRs) show that the Veteran 
complained of constipation, or difficulty voiding, vomiting, 
and nausea in February and March 1954.  He was treated with 
conservative therapy and the conditions resolved.  He was 
also observed for appendicitis and had an appendectomy in May 
1954.  A separation examination dated in March 1955 marked 
the Veteran's genitourinary system as normal.  

Private medical records dating from October 1999 to July 2005 
show complaints of constipation, abdominal pain, vomiting, 
nausea, and cramps.  In correspondence dated in September 
2000, a private physician noted that the Veteran was recently 
hospitalized with an episode of small bowel obstruction that 
subsided with two days of conservative management.  It was 
noted that he had a history of a similar episode two years 
prior that resolved on a liquid diet.  It was also noted that 
the Veteran had previous multiple colonoscopies three years 
prior and gastrectomies in 1983 for a bleeding ulcer.  The 
physician stated that the small bowel obstruction was 
possibly related to adhesions.  In March 2002, the Veteran 
underwent a laparatomy for small bowel obstruction with 
surgical release of an adhesion.  It was noted that the 
Veteran had two episodes of partial bowel obstruction which 
resolved spontaneously in the last two years.  In May 2003, 
the Veteran had an incisional hernia repaired.  

In correspondence dated in May 2005 the Veteran's treating 
physician stated that he had operations for bowel 
obstructions thought to be secondary to adhesions and prior 
surgery.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran has not been afforded a VA 
examination.  The physician's statement indicating the 
Veteran had operations for bowel obstructions thought to be 
secondary to adhesions and prior surgery, although the 
etiology of the adhesions and prior surgery is not 
identified, is sufficient to meet the low threshold for a VA 
examination.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:  

1.  Schedule the Veteran for an 
appropriate examination concerning 
his claim for service connection for 
small bowel obstruction, claimed as 
stomach problems.  The claims file 
must be made available to, and 
reviewed by, the examiner, and the 
examiner must note in his report 
that the claims file was reviewed.  
All indicated tests must be 
performed, and all findings reported 
in detail.  The examiner is 
specifically requested to set forth 
the diagnosis for any condition 
found and opine as to whether any 
diagnosed condition is less likely 
than not (less than a 50 percent 
probability) or at least as likely 
as not (50 percent probability or 
greater) related to his active 
service.  If the examiner finds that 
it is not related to his active 
service, the examiner should provide 
an opinion as to whether any 
diagnosed condition is at least as 
likely as not (50 percent 
probability or greater) due to or 
the result of the service-connected 
residuals of an appendectomy with 
scar.  If the examiner responds in 
the negative then an opinion should 
be provided as to whether any 
diagnosed condition found is at 
least as likely as not (50 percent 
probability or greater) aggravated 
(i.e. permanently worsened) by the 
service-connected residuals of an 
appendectomy with scar.  A complete 
rationale for all opinions proffered 
must be set forth in the report 
provided.

2.  After the requested development 
has been completed, and after 
undertaking any other development 
deemed appropriate, re-adjudicate 
the issue on appeal.  If the benefit 
sought remains denied, the Veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and be 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



